Per Curiam,
That Janet Rutherford Marshall had at one time been a resident of this State is conceded, and the claim of the Commonwealth to collateral inheritance tax on her personal estate is made upon the ground that her domicile continued here up to the time of her death, which occurred outside of the State. The court below found that she had abandoned her residence here, with the intention of acquiring one in New York, and that she actually had acquired a residence there in March, 1911. With this finding fully warranted by the evidence, the Commonwealth has no claim against her estate. We find nothing in the forty-two assignments of error calling for a resubmission to the court below of the single question of fact involved in the case.
Decree affirmed at appellant’s costs.